DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on September 3, 2019. Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 1, 9, and 17 recite: “in response to the determining that the transaction has been completed, generating, by the one or more processors, a set of PO data based on the PO input” in lines 9-10 of claim 1, lines 12-13 of claim 9, and lines 7-8 of claim 17. Although providing literal support throughout the disclosure, the generation of a set of PO data in response to determining that the transaction has been completed is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes: 
[030] The exemplary interface 300 may, for example, be displayed to a user (e.g., a buyer) at a user device 110 at the final check-out step, in which items in the virtual shopping cart 302 is shown in its completed form (e.g., with subtotal, total, and/or estimated total displayed) and the user is given an option to complete the transaction via pressing a transaction finalizing button 318. The exemplary interface 300 may display a payment management feature 304, in order to confirm, manage, and/or modify payment methods necessary for completing the transaction.
[031] The exemplary interface 300 may additionally allow users to check out using a PO input as the designated payment method, because a PO, in certain types of transactions (e.g., B2B 
[032] The PO identifier input feature 308 may be a modifiable text field pre-filled with a previously entered PO identifier (e.g., PO identifier "PO 12345" entered in exemplary interface 200 as illustrated in FIG. 2), such that a user may modify or confirm this pre-filled data.
[033] After one or more PO document files have been received at the equipment online marketplace platform 102, the buyer interface may display identifiers of the one or more received PO documents, (e.g., "PO12345.PDF" as shown next to the PO document upload feature 310), as an assurance that certain files have been received.
[036] After one or more PO documents are uploaded in the user's original format, the one or more server systems 104 may retrieve pertinent data from the one or more PO documents, and transmit the pertinent data about the PO documents to one or more sellers associated with the uploaded PO documents.
[040] In response to the determining that the transaction has been completed, the one or more computer processors may generate a set of PO data based on the PO input (Step 415).
Figures 2 and 3 also demonstrate instances of generating a set of PO data based on the PO input. Although disclosing determining that the transaction has been completed and several instances of generating a set of PO data based on the PO input, the disclosure does not adequately describe how the set of PO data is generated in response to determining that the transaction has been completed, for example, by using a specific equation, calculation, or algorithm. Furthermore, the specification does not disclose that the generation of a set of PO data happens after the transaction is determined to be complete. As best understood by Examiner, the specification describes that the PO input may be added and a set of PO data generated before the buyer user selects the “Place Order Now” button 318 (i.e., before determining the transaction is complete) by uploading the PO document files. Applicant’s failure to disclose how generating a set of PO data is achieved in response to determining that a transaction has been completed raises questions whether Applicant truly had possession of this feature at the time of filing and thereby 
Claims 2-8, 10-16, and 18-20 inherit the deficiencies of claims 1, 9, and 17, respectively, and are therefore also rejected.

Claims 3, 11, and 19 recite: “identifying, by the one or more processors, the one or more files as the PO document file” in lines 8-9 of claims 3 and 19, and line 6 of claim 11. Although providing literal support throughout the disclosure, the identification of the one or more files as the PO document file by the one or more processors is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[034] the one or more processors of the server system 104 and/or a user device 110 may receive a user selection of one or more PO document files at the one or more file directories, identify the one or more PO document files as the PO document file, and receive the identified PO document file at the equipment online marketplace platform 102.
[036] After one or more PO documents are uploaded in the user's original format, the one or more server systems 104 may retrieve pertinent data from the one or more PO documents, and transmit the pertinent data about the PO documents to one or more sellers associated with the uploaded PO documents. In some implementations, the pertinent information from a PO document may be the entire PO document itself.
Although disclosing that the processors can identify the one or more files as the PO document file, the disclosure does not adequately describe how the processors identify the one or more files as the PO document file, for example, by using a specific equation, calculation, or algorithm. As claimed and described in the specification, the identification of one or more files as the PO document file is a separate step from a user selecting the files for upload, and the specification does not disclose how the processor identifies which of the user-selected files are identifying, by the one or more processors, the one or more files as the PO document file raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 4 and 12 inherit the deficiencies of claims 3 and 11, respectively, and therefore are also rejected.	

	Claims 7 and 15 recite: “wherein the set of PO data is determined based on the retrieved pertinent data” in lines 1-2 of the claims. Although providing literal support throughout the disclosure, the determination of the set of PO data based on the retrieved pertinent data is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[036] the retrieving of pertinent data may be performed by extracting relevant texts and/or images from the uploaded PO document. For example, particular attributes such as customer name, part identifier, quantity, price, shipping address, billing address, or purchase order identifier may be extracted from the uploaded PO document.
[037] The retrieved pertinent data may be communicated to the one or more sellers associated with the transaction and the PO input … the pertinent data may be transmitted to the seller interface, a seller device 110, or any online data communication interface accessible by seller device 112.
Although disclosing that the processors can retrieve pertinent data from the uploaded PO documents and transmit the data to a seller device, the disclosure does not adequately describe how the processors determine the set of PO data based on the retrieved pertinent data, for example, by using a specific equation, calculation, or algorithm. As claimed and described in the specification, the pertinent data can be retrieved via various types of data extraction and then wherein the set of PO data is determined based on the retrieved pertinent data raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.






Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 17 recite: “in response to the determining that the transaction has been completed, generating, by the one or more processors, a set of PO data based on the PO input.” This limitation renders the claim indefinite because it is unclear how the set of PO data is being generated by the processors in response to the processors determining that the transaction has been completed. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the set of PO data is being generated in response to determining the transaction has been completed.
Claims 2-8, 10-16, and 18-20 inherit the deficiency noted in claims 1 and 17, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret the manner of in response to the determining that the transaction has been completed, generating, by the one or more processors, a set of PO data based on the PO input as any method for at least one processor to generate a set of PO data based on the PO input.

Claims 3, 11, and 19 recite: “identifying, by the one or more processors, the one or more files as the PO document file.” Identifying the one or more files as the PO document file by the one or more processors renders the claim indefinite because it is unclear how the processors are achieving the identification of the one or more files as the PO document file. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the processors identify the one or more files as the PO document file.
Claims 4 and 12 inherit the deficiencies noted in claims 3 and 11, respectively, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret the manner of identifying, by the one or more processors, the one or more files as the PO document file as any method for a processor to identify one or more files.

Claims 5-7 and 13-15 recite: “pertinent data.” The term “pertinent” is a relative term, which renders the claim indefinite because the metes and bounds of “pertinent” are unclear. The phrase “pertinent data” is defined in the specification as “any attribute pertinent or relevant to the PO input” (see paragraph [036]); however, the specification does not provide a standard for ascertaining the requisite degree of “pertinent”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because one of ordinary skill in the art would not clearly understand how the inventor determines which data associated with the PO document file is “pertinent” (i.e., important or relevant) in regards to the claimed invention. Therefore, claims 5-7 and 13-15 are rejected.
pertinent data” as any data associated with the PO document file. 

Claims 6 and 14 recite: “relevant texts.” The term “relevant” is a relative term, which renders the claim indefinite because the metes and bounds of “relevant” are unclear. The phrase “relevant texts” is not defined in the specification, and the specification does not provide a standard for ascertaining the requisite degree of “relevant”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because one of ordinary skill in the art would not clearly understand how the inventor determines which texts associated with the PO document file are “relevant” (i.e., important or applicable) in regards to the claimed invention. Therefore, claims 6 and 14 are rejected.
Claims 7 and 15 inherit the deficiencies of claims 6 and 14, respectively, and are therefore also rejected.
For purposes of examination, Examiner will interpret “relevant texts” as any textual data associated with the PO document file.

Claims 7 and 15 recite: “wherein the set of PO data is determined based on the retrieved pertinent data” in lines 1-2 of the claims. Determining the set of PO data based on the retrieved pertinent data renders the claim indefinite because it is unclear how the processors are achieving the determination of the set of PO data based on the retrieved pertinent data. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the processors determine or select the set of PO data based on the retrieved pertinent data.
wherein the set of PO data is determined based on the retrieved pertinent data” as any method for a processor to determine a set of data from retrieved data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-8, is directed to a process. Additionally, the computer system, as claimed in claims 9-16, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claims 17-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of processing a purchase order. Specifically, representative claim 1 recites the abstract idea of: 
receiving, from a first user, a purchase order (PO) input, wherein the PO input comprises at least one of a PO identifier and a PO document file;
determining that a transaction has been completed in the transaction platform, wherein the transaction is associated with the PO input;
in response to the determining that the transaction has been completed, generating a set of PO data based on the PO input; and 
transmitting the set of PO data to a second user associated with the transaction.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of processing a purchase order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining whether a transaction has been completed is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Additionally, the claims recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving, from a first user, a purchase order (PO) input, wherein the PO input comprises at least one of a PO identifier and a PO document file is a type of observation. Additionally, determining that a transaction has been completed in the transaction platform, wherein the transaction is associated with the PO input is a type of evaluation. Furthermore, generating a set of PO data based on the PO input and transmitting the set of PO data to a second user associated with the transaction are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer, one or more processors, a first user interface, an electronic transaction platform, and a second user interface.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., processing a purchase order) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 3-5 merely further define the abstract limitations of claim 1. Additionally, claims 2 and 6-8 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 3, 4, and 6 includes additional elements of one or more file directories in communication with a device displaying the first user interface, a widget, an optical character recognition, a machine-readable code, decrypting the PO document file, and decompressing the PO document file. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea on a generic computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea on a generic computer. 
Thus, dependent claims 2-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and an article of manufacture, claims 9-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-8. It is noted that claims 9 and 17 includes additional elements of a computer system comprising: a memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configures the at least one processor to perform a plurality of functions, and a non-transitory computer-readable medium containing instructions for executing. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a generic computing environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a generic computer. As such, claims 9-16 and 17-20 are rejected for at least similar rationale as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20020010644 A1, herein referred to as Han), in view of Reginald et. al. (US 20080059381 A1, herein referred to as Reginald).

With respect to claim 1, Han discloses:
A computer-implemented method for executing document uploads in an electronic transaction platform, the method comprising {Han, see at least: figs 9-11; [0030] a B2B commerce method for plant construction that is implemented on a web server accessed by a client computer of a material vendor and a client computer of a client}:
receiving from a first user interface, a purchase order (PO) input, wherein the PO input comprises at least one of a PO identifier and a PO document file {Han, see at least: figs 9-10; [0059] the client ... forwarding the purchase order (P/O) to the selected company; [0068] The purchase order processing section 960 ... sends the purchase order by receiving the purchase order uploaded by categories with respect to the received materials};
determining that a transaction has been completed in the electronic transaction platform, wherein the transaction is associated with the PO input {Han, see at least: fig 11, #960, 970; [0068] The purchase order processing section 960 ... sends the purchase order; [0069] The vendor print processing section 970 processes the contract for settlement of the FIH cost between the material vendor and the affiliated company};
in response to the determining that the transaction has been completed, generating a set of PO data based on the PO input {Han, see at least: [0069] the vendor print processing section 970 receives the vendor print uploaded from the material vendor, and downloads the vendor printer to the logged-in project team of the client by presenting to the project team the corresponding vendor print by categories with respect to the uploaded material}; and 
transmitting the set of PO data to a second user associated with the transaction {Han, see at least: [0069] the vendor print processing section approves or returns the vendor print, and reports the result to the material vendor}.
Although disclosing a purchase order platform, Han does not explicitly disclose:
one or more processors; and
transmitting, by the one or more processors, the set of data to a second user interface.
However, Reginald teaches:
one or more processors {Reginald, see at least: [0023] computer system 212 includes hardware components, such as central processing unit (CPU) 214}; and
transmitting, by the one or more processors, the set of data to a second user interface {Reginald, see at least: [0023] computer system 212 includes hardware components, such as central processing unit (CPU) 214, ... and any other known components (e.g., .. display screen) typically used in data processing devices ... supplier computer system 122 may be configured similarly to purchaser computer system 212; [0022] Communication medium 130 is any communication medium or combination of communication media that provides a forum for purchaser 110 and supplier 120 to communicate and negotiate with each other … system 100 allows purchasers and suppliers to negotiate the sale of a good by permitting both a purchaser and a supplier to determine a "should-cost" purchase price for the good and its parts and by permitting the purchaser and supplier to exchange their should-cost prices (e.g., by exchanging data in the form of a spreadsheet or table)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the specific computing components of a processor and second user interface as taught by Reginald in the purchase order method of Han in order to provide a forum for the purchaser and the supplier to communicate and negotiate with each other (Reginald: [0022]).

With respect to claim 2, Han and Reginald teach the method of claim 1. Han further discloses:
wherein the PO input comprises the PO identifier and the PO document file {Han, see at least: fig 9, “file upload”; fig 10, “PO Number”; [0059] FIG. 9 is a view illustrating an example .

With respect to claim 3, Han and Reginald teach the method of claim 2, including one or more processors. Han further discloses:
wherein the receiving the PO document file further comprises {Han, see at least: fig 9, “file upload”; fig 10, “PO Number”; [0059] FIG. 9 is a view illustrating an example of a displayed picture for uploading the purchase order for the project material, and FIG. 10 is a view illustrating an example of a displayed picture for the client's uploading of the purchase order by selecting a material vendor with respect to one project material. The displayed picture for uploading all documents has a menu similar to that of the displayed picture for uploading the purchase order}:
a device displaying the first user interface {Han, see at least: [0030] a B2B commerce method for plant construction that is implemented on a web server accessed by a client computer of a material vendor and a client computer of a client; [0059] FIG. 9 is a view illustrating an example of a displayed picture for uploading the purchase order for the project material, and FIG. 10 is a view illustrating an example of a displayed picture for the client's uploading of the purchase order}; 
receiving a user selection of one or more files from the first user interface {Han, see at least: fig 9, "file upload"; fig 10, "PO Number"; [0059] FIG. 10 is a view illustrating an example ;
identifying the one or more files as the PO document file {Han, see at least: fig 9, “file upload”; fig 10, “PO Number”; [0059] FIG. 10 is a view illustrating an example of a displayed picture for the client's uploading of the purchase order by selecting a material vendor with respect to one project material. The displayed picture for uploading all documents has a menu similar to that of the displayed picture for uploading the purchase order}; and
receiving the identified PO document file {Han, see at least: [0068] The purchase order processing section 960 ... sends the purchase order}.
Although disclosing uploading one or more files as the PO document file, Han does not disclose:
opening, by the one or more processors, one or more file directories, wherein the one or more file directories are in communication with a device.
However, Reginald teaches:
opening, by the one or more processors, one or more file directories, wherein the one or more file directories are in communication with a device {Reginald, see at least: figs 4a, 4b; [0030] upon a user clicking on the "Load Data" button 301, a selection area may be displayed (e.g., a folder, menu, text entry box, etc.) that permits the user to select a set of information associated with an assembled good to load and display on the spreadsheet... the user may select from a folder or other storage area that stores one or more data files of information extracted from supply parts database 240... the user may selectively load data directly from supply parts database 240 into the spreadsheet}.


With respect to claim 5, Han and Reginald teach the method of claim 2, including one or more processors. Han further discloses:
wherein the generating the set of PO data based on the PO input further comprises {Han, see at least: [0069] the vendor print processing section 970 receives the vendor print uploaded from the material vendor, and downloads the vendor printer to the logged-in project team of the client by presenting to the project team the corresponding vendor print by categories with respect to the uploaded material}:
retrieving pertinent data from the PO document file {Han, see at least: [0069] the vendor print processing section 970 receives the vendor print uploaded from the material vendor, and downloads the vendor printer to the logged-in project team of the client by presenting to the project team the corresponding vendor print by categories with respect to the uploaded material}, and
wherein the transaction indicates a purchase {Han, see at least: [0068] The purchase order processing section 960 ... sends the purchase order; [0069] The vendor print processing section 970 processes the contract for settlement of the FIH cost between the material vendor and the affiliated company}.
Although disclosing retrieving data from the PO document file and settling the contract, Han does not disclose:
 are associated with one or more vehicle or aerospace parts, and
a purchase of the one or more vehicle or aerospace parts.
However, Reginald teaches:
wherein the pertinent data are associated with one or more vehicle or aerospace parts {Reginald, see at least: [0030] the user may selectively load data directly from supply parts database 240 into the spreadsheet. After the user selects the data to load, the blank spreadsheet is automatically populated with data; [0062] the equipment may include gas tanks, axles, engine parts, vehicle accessory parts, and other parts}, and
a purchase of the one or more vehicle or aerospace parts {Reginald, see at least: [0062] the equipment may include gas tanks, axles, engine parts, vehicle accessory parts, and other parts; [0063] the purchaser is a manufacturer that builds machines using one or more assembled goods purchased from one or more suppliers}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the order being associated with vehicle parts as taught by Reginald in the purchase order method of Han in order to assist in the purchase of machine equipment for vehicles (Reginald: [0062]).

Regarding claims 9-11, 13, and 17-19, claims 9-11, 13 are directed to a system, while claims 17-19 are directed to a non-transitory computer readable medium. Claims 9-11, 13, and 17-19 recite limitations that are parallel in nature to those addressed above for claims 1-3 and 5, which are directed towards a computer-implemented method. Therefore, claims 9-11, 13, and 17-19 are rejected for the same reasons as set forth above for claims 1-3 and 5. 

A computer system for executing document uploads in an electronic transaction platform, the computer system comprising:
a memory having processor-readable instructions stored therein; and
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configures the at least one processor to perform a plurality of functions.
Han discloses:
A computer system for executing document uploads in an electronic transaction platform {Han, see at least: [0007] a B2B commerce system for plant construction that is implemented on a web server accessed by a client computer of a material vendor and a client computer of a client}.
Han does not disclose elements such as a processor or memory, but Reginald teaches:
The computer system comprising {Reginald, see at least: figs 1-2}:
a memory having processor-readable instructions stored therein {Reginald, see at least: fig 2; [0023] Computer system 212 additionally includes one or more software or firmware components (e.g., applications, macros, computer code such as Visual Basic.TM., C++, etc.) stored on a computer readable medium (e.g., hard drive, ROM memory, RAM memory, flash memory, etc.)}; and
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configures the at least one processor to perform a plurality of functions{Reginald, see at least: figs 1-2; [0023] computer system 212 includes hardware components, such as central processing unit (CPU) 214, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the specific computing components as taught by Reginald in the purchase order method of Han in order to provide a forum for the purchaser and the supplier to communicate and negotiate with each other (Reginald: [0022]).
It is noted that claim 17 includes additional elements of:
A non-transitory computer-readable medium containing instructions for executing document uploads in an electronic transaction platform.
Han discloses:
executing document uploads in an electronic transaction platform {Han, see at least: figs 9-10; [0007] a B2B commerce system for plant construction that is implemented on a web server accessed by a client computer of a material vendor and a client computer of a client}.
Han does not disclose a non-transitory computer readable medium containing instructions, but Reginald teaches:
A non-transitory computer-readable medium containing instructions for executing {Reginald, see at least: [0023] Computer system 212 additionally includes one or more software or firmware components (e.g., applications, macros, computer code such as Visual Basic.TM., .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the specific computing components as taught by Reginald in the purchase order method of Han in order to provide a forum for the purchaser and the supplier to communicate and negotiate with each other (Reginald: [0022]).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20020010644 A1, herein referred to as Han), in view of Reginald et. al. (US 20080059381 A1, herein referred to as Reginald), in further view of Mengerink et. al. (US 20090171810 A1, herein referred to as Mengerink).

With respect to claim 4, Han and Reginald teach the method of claim 3, including one or more processors. Han further discloses:
wherein the receiving of the user selection of the one or more files further comprises {Han, see at least: figs 9-10; [0059] FIG. 10 is a view illustrating an example of a displayed picture for the client's uploading of the purchase order by selecting a material vendor with respect to one project material. The displayed picture for uploading all documents has a menu similar to that of the displayed picture for uploading the purchase order}:
one or more files in the first user interface {Han, see at least: figs 9-10; [0030] a web server accessed by … a client computer of a client}.
Although disclosing an interface for uploading documents, Han does not disclose:
detecting, by the one or more processors, that the one or more files have been dragged and dropped to a widget in the interface.
However, Mengerink teaches:
detecting, by the one or more processors, that the one or more files have been dragged and dropped to a widget in the interface {Mengerink, see at least: [0058] the user 102 may initiate a user purchase request by dragging and dropping an item icon of a selected item for purchase over the service icon, which initiates the user purchase request and online transaction .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the drag-and-drop feature as taught by Mengerink in the purchase order method of Han and Reginald in order to improve the process of purchasing products and services in online transactions (Mengerink: [0006]).

Regarding claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a computer-implemented method. Therefore, claim 12 is rejected for the same reasons as set forth above for claim 4. 


Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20020010644 A1, herein referred to as Han), in view of Reginald et. al. (US 20080059381 A1, herein referred to as Reginald), in further view of Godsey et. al. (US 20130218716 A1, herein referred to as Godsey).

With respect to claim 6, Han and Reginald teach the method of claim 5. Han further discloses:
wherein the retrieving the pertinent data from the PO document file further comprises at least one of {Han, see at least: [0069] the vendor print processing section 970 receives the vendor print uploaded from the material vendor, and downloads the vendor printer to the logged-in project team of the client by presenting to the project team the corresponding vendor print by categories with respect to the uploaded material}:
PO document file {Han, see at least: figs 9-10; [0059] FIG. 10 is a view illustrating an example of a displayed picture for the client's uploading of the purchase order by selecting a material vendor with respect to one project material. The displayed picture for uploading all documents has a menu similar to that of the displayed picture for uploading the purchase order}.
Although disclosing the ability to retrieve data from the PO document file, Han does not disclose:
at least one of: extracting relevant texts based on predetermined attributes, extracting images, extracting relevant texts by running an optical character recognition, converting a machine-readable code into text attributes, decrypting the file, and decompressing the file.
However, Godsey teaches:
at least one of: extracting relevant texts based on predetermined attributes, extracting images, extracting relevant texts by running an optical character recognition, converting a machine-readable code into text attributes, decrypting the file, and decompressing the file {Godsey, see at least: [0039] A metadata extraction module 204 may operate in conjunction with the file creation module 202 to extract data from items maintained by third party systems, such as networked system 102. The metadata extraction module 204 may extract data such as item descriptions, prices, user reviews, auction bids, item quantities, item discounts, and the like from third party systems}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included extracting text based on predetermined categories as taught by Godsey in the purchase order method of Han and Reginald in order for the user to view any and all information about an item (Godsey: [0039]).

With respect to claim 7, Han, Reginald, and Godsey teach the method of claim 6. Han further discloses:
wherein the set of PO data is determined based on the retrieved pertinent data, and wherein the set of PO data comprises customer name, part identifier, quantity, price, shipping address, billing address, and/or purchase order identifier {Han, see at least: fig 10; [0069] the vendor print processing section 970 receives the vendor print uploaded from the material vendor, and downloads the vendor printer to the logged-in project team of the client by presenting to the project team the corresponding vendor print by categories with respect to the uploaded material... the vendor print processing section approves or returns the vendor print, and reports the result to the material vendor}.
Examiner note: The limitation requires the set of PO data comprises customer name, part identifier, quantity, price, shipping address, billing address, and/or purchase order identifier. As written, the claim requires any individual characteristic or combination of characteristics for the composition of the set of PO data. In accordance with the broadest reasonable interpretation standard, the Examiner has interpreted the claims to recite the set of PO data comprises customer name, part identifier, quantity, price, shipping address, billing address, or purchase order identifier.

With respect to claim 8, Han and Reginald teach the method of claim 1. Han further discloses:
wherein the receiving the PO input is performed in response to a user selecting the PO input.
Although disclosing receiving the PO input in response to selecting files for upload, Han does not disclose:
selecting a payment method, wherein the payment method selected by the user indicates payment.
However, Godsey teaches:
selecting a payment method, wherein the payment method selected by the user indicates payment {Godsey, see at least: [0042] User preferences may include a preferred shipping address, a preferred shipping method, one or more saved billing methods (e.g., credit card numbers and accounts, bank account information, stored value account information, credits), a billing address, and the like. The controller module 206 may look up user preferences when 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included payment methods as taught by Godsey in the purchase order method of Han and Reginald in order to streamline the electronic commerce transacting process (Godsey: [0042]).

Regarding claims 14-16 and 20, claims 14-16 are directed to a system, while claim 20 is directed to a non-transitory computer-readable medium. Claims 14-16 and 20 recite limitations that are parallel in nature to those addressed above for claims 6-8, which are directed towards a method. Therefore, claims 14-16 and 20 are rejected for the same reasons as set forth above for claims 6-8. 



	





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gee (US 20060010054 A1) was used to understand other methods for submitting purchase orders to suppliers, specifically using e-mail.
Spend Matters (2013 NPL) was used to understand the advantages of using an online purchase order submission system, particularly with procurement and purchase order standardization.
Payments Journal (2017 NPL) was used to understand how iPayables offers a standardized invoice system for B2B operations and improves payment processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625